DETAILED ACTION
This is the Office action based on the 16854342 application filed September 8, 2021, and in response to applicant’s After Final Consideration Program Request filed on February 22, 2022.  The amendment filed February 22, 2022 has been entered.  Claims 1-19 are currently pending and have been considered below.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Allowable Subject Matter
Claims 1-19 are allowable.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 1, none of the cited prior arts teaches the feature “the thin film including a single layer made of silver or a silver alloy” in the context of claim 1; With respect to claim 2, none of the cited prior arts teaches the feature “the thin film includes a single layer made of silver or a silver alloy” in the context of claim 2;With respect to claim 10, none of the cited prior arts teaches the feature “the thin film 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Response to Arguments
 Applicant's arguments filed February 22, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the finality in the previous Office action is improper because Applicant never made any amendment to independent claim 1 and Examiner introduced a new rejection based on 35 U.S.C 112(b), this argument is persuasive, but is moot in view of Applicant’s amendment to claim 1 in this After Final Consideration Program Request and the allowance. --Regarding Applicant’s argument that Matsui modified by Lee does not teach the invention as recited in claim 1, this argument is not persuasive.  Matsui modified by Lee clearly teaches the invention as explained above.   However, this is moot in view of Applicant’s amendment to claim 1 in this After Final Consideration Program Request. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713